                                                                           JS-6
 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   ERIC W. B.1, an Individual,                  Case No.: 5:20-00703 ADS

12                       Plaintiff,

13                       v.                       JUDGMENT OF REMAND

14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16

17

18

19

20

21

22

23   1Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
24
     Administration and Case Management of the Judicial Conference of the United States.


                                               -1-
 1         In accordance with the Memorandum Opinion and Order, Dkt. No. 20, filed

 2   concurrently herewith,

 3         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is reversed, and the matter is remanded to the Commissioner for further

 5   proceedings consistent with the Memorandum Opinion and Order of Remand.

 6

 7   DATE: June 30, 2021

8
                                            /s/ Autumn D. Spaeth
 9                                    THE HONORABLE AUTUMN D. SPAETH
                                      United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               -2-
